           Case 1:19-cv-00739-JRN Document 1-1 Filed 07/23/19 Page 1 of 1




U.S. Department of Labor               Employment Standards Administration
                                                                                              4TES 0
                                       10 127 Morocco, Suite 140
                                       San Antonio, Texas 78216
                                       308-4514 Fax 308-4518

July 12, 2017

Ms. Deidra Wynne
108 Ridgewood Dr.
Georgetown, TX 78628

Subject: Jubilee Academic Center/Charter School LFN: 2017-310-00061/WCID: 1807338

Dear Ms. \Wrr.e.
                                                                                           Act
A recent investigation of the above referenced firm under the Family and Medical Leave
                                                                            with the FMLA. We
(FMLA) indicates that the actions taken by that firm were not in accordance
determined that your rights were violated as a result of their actions.

The firm was requested to make you whole and restore those rights under the Family and
Medical Leave Act. This includes the payment of back wages and benefits due to you. The firm
has refused to comply with this request. In this regard, the U.S. Department of Labor, Wage
                                                                                            arid
Hour Division has the authority to supervise voluntary compliance with the Act but cannot order
such action. Only the courts have that authority. We have reviewed all the circumstances in this
case and it has been determined this case is not suitable for court action by the Department
                                                                                              of
Labor. Consequently, we can take no further action to protect your rights.

 The fact that we will take no further action on your behalf does not affect your private right under
 the Act to bring an independent lawsuit under Section 107 of the FMLA. This right of private
 action allows you to seek all back wages, damages, court costs, fees, liquidated damages, and
 attorney's fees in a court of competent jurisdiction. The Department of Labor does not
 encourage nor does it discourage such suits. The decision is entirely up to you. However, keep
 in mimi that such recovery of restitution under thi3 1av i 3ubjet to a statute of iiiiiicacions.
 Generally, this means that an action may be brought under this section not later than two (2)
 years after the date of the last event constituting the alleged violations, three (3) years in the case
 of willful violations.

 Sincerely,



      HodeL
 Assistant District Director
